              Case 20-03269 Document 9 Filed in TXSB on 07/20/20 Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                           ENTERED
                                                                                                07/20/2020
                                                      )
    In re:                                            )
                                                      )     Case No. 18-33815
    KOONTZ-WAGNER CUSTOM
    CONTROL HOLDINGS LLC,                             )
                                                      )     (Chapter 7)
                     Debtor.                          )
                                                      )
                                                      )
    RODNEY D. TOW, CHAPTER 7                          )
    TRUSTEE,                                          )
                                                      )
                     Plaintiff,                       )       Adversary No. 20-03269
                                                      )
                     v.                               )
                                                      )
    ELECTRICAL WHOLESALE SUPPLY
                                                      )
    CO., INC.,
                                                      )
                     Defendant.                       )


      ORDER EXTENDING TIME FOR THE DEFENDANT TO FILE AN ANSWER OR
    OTHERWISE RESPOND TO THE TRUSTEE’S ORIGINAL COMPLAINT PURSUANT
                   TO FEDERAL BANKRUPTCY RULE 7012

             Came on for consideration the Trustee’s Motion to Extend Time for the Defendant to File

   an Answer to the Trustee’s Original Complaint Pursuant to Federal Bankruptcy Rule 7012 (the

   “Motion”). The Court has considered the Motion and has determined that the relief sought

   therein should be granted. It is therefore,

             ORDERED that the deadline for the above-captioned defendant to file an answer or

   otherwise respond to the Trustee’s Original Complaint is hereby extended from August 13, 2020,

   until October 12, 2020.

           Signed this ____ day of July, 2020.
Signed: July 20, 2020
        October  17, 2018                      _____________________________________
                                               MARVIN ISGUR,
                                               UNITED   STATES BANKRUPTCY JUDGE
                                                  ____________________________________
                                                                Marvin Isgur
                                                      United States Bankruptcy Judge
